EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Stewart on September 30, 2021.

The application has been amended as follows:
Claims
	19. (Currently Amended) A method comprising: 
introducing a bore into a valve shaft and into a valve head to form at least one hollow valve; 
measuring a depth of the bore; 
washing the at least one hollow valve at least once; 4Application No. 15/534,965Docket No.: 66814-0646 Amendment dated August 2, 2021 Reply to Office Action of June 2, 2021 
providing the at least one hollow valve in a retaining device; 
orienting the retaining device together with the at least one hollow valve with respect to an associated electrode via a gripper that orientates the bore of the at least one hollow valve in relation to an insertion chamfer of the electrode to enable a concentric orientation of a distal end of the insertion chamfer in relation to the bore, the insertion chamfer forming an acute angle with respect to a wall of the electrode; 
moving the associated electrode in relation to the at least one hollow valve; 
inserting the associated electrode into the bore of the at least one hollow valve; 

removing the associated electrode from the at least one hollow valve; 
at least one of rinsing and preserving the at least one hollow valve; 
drying the at least one hollow valve after at least one of rinsing and preserving the at least one hollow valve; 
measuring a wall thickness of a valve bottom[[.]]; 
filling the bore of the at least one hollow valve with coolant; and 
placing a shaft end on the at least one hollow valve to close the bore.
Claims 19 has been amended so as to alleviate a grammatical error.
Election/Restrictions
Claims 1 – 4, 6 – 13, and 15 – 18 are allowable. The restriction requirement between Groups I and II , as set forth in the Office action mailed on December 12, 2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of December 12, 2018 is withdrawn.  Claims 19 and 20, directed to Group II, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 1 – 4, 6 – 13, and 15 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner’s closest art, Capello (U.S. Patent Number 4,250,011, cited in IDS), Barlett (U.S. Patent Number 2,577,644, cited in IDS), Lau (U.S. Patent Application Publication Number 2009/0144999), and Kobayashi (Japanese Patent Publication Number JP 2013/180389 A), was presented and discussed in the previous Office Action. However, the prior art does not teach orienting an insertion chamfer of an electrode to enable a concentric orientation of a distal end of the insertion chamfer in relation to a bore of a hollow valve, the insertion chamfer forming an acute angle with respect to a wall of the electrode, as recited by claims 1 and 19. Examiner notes that ‘chamfer’ is a term known in the art, and is defined by Merriam-Webster’s Dictionary as a “beveled edge,” such as that found in Kobayashi (drawing 1, element 11). This is distinct from a flat end surface, such as that found in Capello (figures 1 and 2, lower end surface of element 24a).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726